Citation Nr: 0942499	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracic and lumbar spine, including as 
secondary to service-connected disability.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Entitlement to service connection for disability 
manifested by a sore throat.  

6.  Entitlement to an increased initial evaluation for major 
depressive disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to May 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims for service 
connection, and a March 2009 rating decision issued by the 
Appeals Management Center (AMC), which granted service 
connection for major depressive disorder and assigned a 30 
percent evaluation effective March 7, 2003.

The claims for service connection were remanded by the Board 
in March 2008 for additional development and to address due 
process concerns.  The actions directed by the Board have 
been accomplished and the matters returned for appellate 
review.  

In a November 2004 statement, the Veteran reported migraine 
headaches, headaches, dizziness and peripheral neuropathy.  
Review of the claims folder does not reveal that the RO has 
addressed those issues.  Therefore, they are REFERRED to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the Veteran's claims at this time would be 
premature.  In a June 2009 statement, the Veteran indicated 
that he was requesting a hearing.  In a September 2009 
letter, the Board requested clarification from the Veteran 
regarding whether he wanted to attend a hearing before the 
Board (with options of the types of Board hearings he could 
have), whether he wanted to appear at a hearing before a 
Hearing Officer at the RO, or whether he did not want a 
hearing at all.  That same month, the Veteran indicated that 
he wanted to appear at a hearing before a Hearing Officer at 
the RO.  Therefore, to ensure full compliance with due 
process requirements, a remand is required to schedule the 
Veteran for a hearing before a Hearing Officer at the RO.  
Any recent VA treatment records should also be obtained.

Service connection for major depressive disorder was granted 
in a March 2009 rating decision issued by the AMC.  A 30 
percent evaluation was assigned effective March 7, 2003.  In 
a statement received in June 2009, the Veteran claims that 
"your financial compensation is long over due after years of 
humiliation, depression and suffering trying to make ends 
meet.  I am not satisfied with your decision and will not be 
satisfied until I get 100% service connected."  This 
statement is a timely notice of disagreement (NOD) to the 30 
percent rating assigned for major depressive disorder.  See 
38 C.F.R. § 20.201 (2009).  The RO has not issued a statement 
of the case (SOC) on this issue and no appeal has been 
perfected.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a NOD has been filed with 
regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Central Arkansas 
Healthcare System, dated since February 
2009.  

2.  Schedule the Veteran for a hearing at 
the RO before a Hearing Officer.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

3.  Provide the Veteran a statement of 
the case with respect to the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for major depressive 
disorder.  The Veteran should be informed 
of the actions necessary to perfect an 
appeal on this issue.  Thereafter, this 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.

4.  Thereafter, readjudicate the claims 
for service connection for degenerative 
disc disease of the thoracic and lumbar 
spine including as secondary to service-
connected disability, right ear hearing 
loss, tinnitus, a prostate disorder, and 
a disability manifested by a sore throat.  
If the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

